                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:19-cr-123-02
 v.                                              )
                                                 )        Judge Travis R. McDonough
 JAMES LEBRON JOHNSON                            )
                                                 )        Magistrate Judge Susan K. Lee
                                                 )


                                              ORDER



         Magistrate Judge Susan K. Lee filed an amended report and recommendation

 recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to

 Count One of the six-count Indictment; (2) accept Defendant’s guilty plea as to Count One; (3)

 adjudicate the Defendant guilty of Count One; (4) defer a decision on whether to accept the plea

 agreement until sentencing; and (5) Defendant will remain on bond under appropriate conditions

 of release pending sentencing in this matter. Neither party filed a timely objection to the

 amended report and recommendation. After reviewing the record, the Court agrees with

 Magistrate Judge Lee’s amended report and recommendation. Accordingly, the Court

 ACCEPTS and ADOPTS the magistrate judge’s amended report and recommendation (Doc. 74)

 pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count One of the Indictment is

         GRANTED;

      2. Defendant’s plea of guilty to Count One is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One;

      4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and



Case 1:19-cr-00123-TRM-SKL Document 77 Filed 10/14/20 Page 1 of 2 PageID #: 319
    5. Defendant SHALL REMAIN on bond under appropriate conditions of release until

       sentencing in this matter which is scheduled to take place on February 12, 2021 at 9:00

       a.m. [EASTERN] before the undersigned.

       SO ORDERED.


                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00123-TRM-SKL Document 77 Filed 10/14/20 Page 2 of 2 PageID #: 320
